                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF MICHIGAN


IN RE:                                                                           CASE NO. 19-42256
               SALISHA C. BAKER                                                  CHAPTER 13
               S.S.# XXX-XX-4207                                                 JUDGE RANDON
                      Debtor
                                                                                                     PLAN SUMMARY

                                                                                            For informational purposes only.
                     Debtor(s)
                                                                                ACP: 36 Months
__________________________________/
                                                                                Minimum Plan Length: 60 Months
                                                                                Plan payment: $1,589.38 per Month
                                                                                Minimum dividend to Class 9 Creditors $0.00
                                                                                Percentage of Tax Refunds committed 100% of excess
                                                         CHAPTER 13 PLAN

                             [XXX] Original     OR       [ ] Pre-Confirmation Modification # _____

I.       NOTICES

TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND BECOME
BINDING WITHOUT FURTHER NOTICE OR HEARING UNLESS A TIMELY WRITTEN OBJECTION IS FILED. READ THIS
DOCUMENT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF AN ATTORNEY.

         Debtor must check one box on each line to state whether or not the Plan includes each of the following items:
          A.        Nonstandard Provisions set out in Section IV. Under
                Federal Rule of Bankruptcy Procedure 3015(c), a
                “nonstandard provision” means a provision that is not               ; Included              Not included
                otherwise included in the approved form for a Chapter 13
                Plan in the Eastern District of Michigan.

          B.        A limit on the amount of a secured claim based on a
                                                                                    ; Included              Not included
                valuation of the collateral for the claim.


          C.     Avoidance of a security interest or lien.                         ; Included               Not included

     •      IF AN ITEM IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS
     VOID EVEN IF OTHERWISE INCLUDED IN THE PLAN.

     •          ANY “NONSTANDARD PROVISION” THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.

     •       IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY “NONSTANDARD
     PROVISIONS”, ANY “NONSTANDARD PROVISIONS” IN THIS PLAN (INCLUDING ANY OTHERWISE SPECIFICALLY
     LISTED IN SECTION IV) ARE VOID.

     THIS PLAN CONFORMS IN ALL RESPECTS TO THE MODEL PLAN, WHICH IS REFERENCED BY ADMINISTRATIVE
     ORDER 17-04 ISSUED BY THE U.S. BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF MICHIGAN. THOSE
     SECTIONS OF THIS PLAN THAT VARY FROM THE MODEL PLAN ARE LISTED IN THIS PARAGRAPH (ANY
     ALTERATIONS NOT STATED IN THIS SECTION ARE VOID): II(B), II(C), III(E), V(A), V(D), V(F) LEVEL 2, V(G), V(H),
     V(X), V(Y), V(DD), ATTACHMENT 2




     19-42256-mar             Doc 21          Filed 03/11/19         Entered 03/11/19 17:30:40           Page 1 of 17
                                                                 1
THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS WHICH
MAY BE FOUND AT WWW.13EDM.COM OR WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR’S COUNSEL UPON
WRITTEN REQUEST.

II.    APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND ELIGIBILITY FOR
       DISCHARGE:

       A. □ Debtor’s Current Monthly Income exceeds the applicable State median income. Debtor’s Applicable Commitment
          Period is 60 months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order Confirming Plan.

           ; Debtor’s Current Monthly Income is less than or equal to the applicable State median income. Debtor’s Applicable
           Commitment Period is 36 months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order
           Confirming Plan. This is a minimum Plan length. If the Plan has not been completed in the minimum Plan length, the
           Plan length shall be extended as necessary for completion of the requirements of the Plan; provided that in no event
           will the Plan term continue beyond 60 months from the date of entry of the Order Confirming Plan. See Paragraph J of
           the Additional Terms, Conditions and Provisions for additional information regarding Completion of Plan.

           If neither or both of the above boxes is checked, then the Applicable Commitment Period and the Plan Length shall be
           60 months from the date of entry of the Order Confirming Plan.

       B. Debtor’s Plan payment amount is $1,589.38 per Month commencing 4/4/2019.

       C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional information
          regarding Tax Refunds and Tax Returns.

           FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more than one box is
           checked, paragraph 2 shall apply:

           1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any
                future Tax Refunds.

           2.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not
                include a pro-ration for anticipated Tax Refunds. Debtor will remit 50% of all Federal and State Tax Refunds that
                debtor receives or is entitled to receive after commencement of the case.

           3.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a
                pro-ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal and State Tax Refunds that
                debtor receives or is entitled to receive after commencement of the case to the extent the Refund exceeds the
                sum of twelve times the amount of the Federal and State Tax Refund pro-ration shown in Schedule I.

           FOR CASES ASSIGNED TO DETROIT DIVISION: Check only one box. If none are checked or more than one box is
           checked, paragraph 2 shall apply:

           1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any
                future Tax Refunds.

           2.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not
                include a pro-ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor
                receives or is entitled to receive after commencement of the case.

           3.   ; Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a
                pro-ration for anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor
                receives or is entitled to receive after commencement of the case to the extent the Refund exceeds the sum of
           twelve times the amount of the Federal Tax Refund pro-ration shown in Schedule I.

           4.      Debtor(s) offer 0% Tax Refunds during the pendency of the Chapter 13 Plan.




      19-42256-mar          Doc 21       Filed 03/11/19             Entered 03/11/19 17:30:40               Page 2 of 17
                                                                2
         FOR CASES ASSIGNED TO FLINT DIVISION: Check only one box. If none are checked or more than one box is
            checked, paragraph 2 shall apply:

         1.   □ Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any
              future Tax Refunds.

         2.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not
              include a pro-ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor
              receives or is entitled to receive after commencement of the case.

         3.   □ Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a
              pro-ration for anticipated Federal Tax Refunds. Debtor is not required to remit Federal Tax Refunds in excess of
              the amount of the proration shown on Schedule I.

    D. □ If the box to the immediate left is "checked", the debtor acknowledges that debtor is not eligible for a discharge
       pursuant to 11 USC §1328.

         □ If the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor is not eligible for a
         discharge pursuant to 11 USC §1328.

    E.   □ If the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND incurs trade credit in the
         production of income from such employment. Debtor shall comply with the requirements of Title 11, United States
         Code, and all applicable Local Bankruptcy Rules regarding operation of the business and duties imposed upon the
         debtor.

III. DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions and
     Provisions for additional information regarding the order in which claims are to be paid.

    A. CLASS ONE – TRUSTEE FEES as determined by statute.

    B. CLASS TWO – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:

         1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
             a. In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of $       for
                services rendered plus $_____ for costs advanced by Counsel, for total Attorney Fees and Costs of $______
                through the Effective Date of the Plan. The total Attorney Fees and Costs less the sum paid to Counsel prior
                to the commencement of this case as reflected in the Rule 2016(b) Statement leaving a net balance due of
                $________, will be paid as an Administrative Expense Claim; or

              b.   Request an award of compensation for services rendered and recovery of costs advanced by filing a
                   separate Application for Compensation for services rendered up through the date of entry of the Order
                   Confirming Plan pursuant to 11 USC §327 and §330. If Counsel elects to file a fee application pursuant to
                   this sub-paragraph, the Trustee shall escrow $5,500.00 for this purpose. See Paragraph B of the Additional
                   Terms, Conditions and Provisions for additional information.

         2.   POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and
              Provisions for additional information.

         3.   RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor □ has retained or □
              intends to retain the services of _____N/A___________(name of person to be retained) as __N/A______
              (capacity or purpose for retention) to perform professional services post-petition with fees and expenses of the
              professional to be paid as an Administrative Expense. See Paragraph C of the Additional Terms, Conditions and
              Provisions for additional information.

         4.   OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court
              pursuant to 11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the Additional
              Terms, Conditions and Provisions for additional information.

    C. CLASS THREE – SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED
       AS UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the Additional Terms,
       Conditions and Provisions for additional information.


 19-42256-mar             Doc 21        Filed 03/11/19              Entered 03/11/19 17:30:40                 Page 3 of 17
                                                                3
           Class 3.1 Liens to be Stripped. 11 USC §506(a).

                   Creditor                                                                 Collateral
Detroit Water & Sewerage Dept. (DWSD)                  Rental – 15394 Littlefield, Detroit, MI (Waterbill $58.94)
DWSD                                                   Rental – 8693 Burt Rd., Detroit, MI (Waterbill $8,373.37)
Wayne County Treasurer (WCT)                           15394 Littlefield Detroit, MI (2017 Real Prop. Tax $731.66)
WCT                                                    Rental – 15394 Littlefield Detroit, MI (2018 Real Prop. Tax $435.84)
WCT                                                    Rental – 8693 Burt Rd., Detroit, MI (2016 Real Prop. Tax $1,705.24)
WCT                                                    Rental – 8693 Burt Rd., Detroit, MI (2017 Real Prop. Tax $1,446.56)
WCT                                                    Rental – 8693 Burt Rd., Detroit, MI (2018 Real Prop. Tax $1,047.47)


           Class 3.2 Judicial Liens and Non-Possessory, Non-Purchase Money Liens to be Avoided. 11 USC §522(f).

                         Creditor                                                           Collateral
N/A


      D. CLASS FOUR - SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND THE
         LENGTH OF THE PLAN. 11 USC §1322(b)(5).

           Class 4.1 Continuing Payments on a claim secured by the debtor’s principal residence that come due on and
                     after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the
                     Additional Terms, Conditions and Provisions for additional information).

              Creditor                                  Collateral                         Monthly Payment           Direct or Via Trustee
                N/A

           Class 4.2 Pre-Petition Arrearages on a claim secured by the debtor’s principal residence to be paid by
                     Trustee: Those amounts which were due as of the filing of the Order for Relief:

                                                                                            Estimated Average        Months to Cure From
           Creditor                       Collateral                  Arrears Amount         Monthly Payment          Confirmation Date
N/A

           Class 4.3 Continuing Payments other than on a claim secured by the debtor’s principal residence that come
                     due on and after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of
                     the Additional Terms, Conditions and Provisions for additional information).

              Creditor                                  Collateral                         Monthly Payment           Direct or Via Trustee
                N/A

           Class 4.4 Pre-Petition Arrearages other than on a claim secured by the debtor’s principal residence to be
                     paid by Trustee: Those amounts which were due as of the filing of the Order for Relief:

                                                                                            Estimated Average        Months to Cure From
           Creditor                       Collateral                  Arrears Amount         Monthly Payment          Confirmation Date
N/A

      E.   CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE PLAN
           DURATION. (See Paragraph H, Paragraph L, Paragraph O and Paragraph S of the Additional Terms, Conditions and
           Provisions for additional information).

           Class 5.1 Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments.


  19-42256-mar               Doc 21    Filed 03/11/19               Entered 03/11/19 17:30:40               Page 4 of 17
                                                                4
                               11 USC §1325(a)(5)(B):


                                                                                    Interest
                                                                                      rate
                                          Indicate if       Total Amount of        (Present                                Total to be     Direct or
                                        “crammed” or             Claim               Value        Monthly    Market       paid Including   Via
         Creditor/Collateral               modified           to be Paid             Rate)        Payment    Value           Interest      Trustee
  N/A

            *** See debtor’s Schedule A/B for more information about values.

                       Class 5.2 Secured Claims not excluded from 11 USC §506 not to be paid Equal Monthly Payments.
                                 11 USC §1325(a)(5)(B):



                                                                                  Interest
                                                                                    rate
                                        Indicate if       Total Amount of         (Preset
                                     “crammed “ or             Claim              Value        Monthly      Market     Direct or Via
       Creditor/Collateral               modified           to be Paid            Rate)        Payment      Value        Trustee
City of Detroit Water &
Sewerage (DWSD) / Rental –
16682 Tuller, Detroit, MI           Modified             $634.96                  5%           $11.98    $17,000.00   Trustee
Wayne County Treas. (WCT)/
Rental - 16571 Tuller, Detroit,
MI (2012 Real Prop. Tax)            Modified             $3,035.49                18%          $77.08    $18,600.00   Trustee
WCT/Rental – 16571 Tuller,
Detroit, MI (2013 Real Prop.
Tax)                                Modified             $4,033.22                18%          $102.42   $18,600.00   Trustee
WCT/Rental – 16571 Tuller,
Detroit, MI (2014 Real Prop.
Tax)                                Modified             $3,059.82                18%          $77.70    $18,600.00   Trustee
WCT/Rental – 16571 Tuller,
Detroit, MI (2015 Real Prop.
Tax)                                Modified             $2,508.36                18%          $63.70    $18,600.00   Trustee
WCT/Rental – 16571 Tuller,
Detroit, MI (2016 Real Prop.
Tax)                                Modified             $2,247.02                18%          $57.06    $18,600.00   Trustee
WCT/Rental – 16571 Tuller,
Detroit, MI (2017 Real Prop.
Tax)                                Modified             $1,546.54                12%          $34.40    $18,600.00   Trustee
WCT/Rental – 16571 Tuller,
Detroit, MI (2018 Real Prop.
Tax)                                Modified             $1,132.99                12%          $25.20    $18,600.00   Trustee


(Cont. to next page)


              19-42256-mar             Doc 21           Filed 03/11/19            Entered 03/11/19 17:30:40               Page 5 of 17
                                                                              5
WCT/Rental – 16682 Tuller
Detroit, MI (2012 Real Prop.
Tax)                            Modified     $2,844.51           18%    $72.23    $17,000.00   Trustee


WCT/Rental – 16682 Tuller
Detroit, MI (2013 Real Prop.
Tax)                            Modified     $3,744.26           18%    $95.08    $17,000.00   Trustee
WCT/Rental – 16682 Tuller
Detroit, MI (2014 Real Prop.
Tax)                            Modified     $2,036.90           18%    $51.72    $17,000.00   Trustee
WCT/Rental – 16682 Tuller
Detroit, MI (2015 Real Prop.
Tax)                            Modified     $1,708.95           18%    $43.40    $17,000.00   Trustee
WCT/Rental – 16682 Tuller
Detroit, MI (2016 Real Prop.
Tax)                            Modified     $1,510.74           18%    $38.36    $17,000.00   Trustee
WCT/Rental – 16682 Tuller
Detroit, MI (2017 Real Prop.
Tax)                            Modified     $1,277.31           12%    $28.41    $17,000.00   Trustee
WCT/Rental – 16682 Tuller
Detroit, MI (2018 Real Prop.
Tax)                            Modified     $902.75             12%    $20.08    $17,000.00   Trustee
WCT/Rental – 15394
Littlefield Detroit, MI (2013
Real Prop. Tax)                 Modified     $1,760.80           18%    $44.71    $3,200.00    Trustee
WCT/Rental – 15394
Littlefield Detroit, MI (2014
Real Prop. Tax)                 Modified     $593.51             18%    $15.07    $3,200.00    Trustee
WCT/Rental – 15394
Littlefield Detroit, MI (2015                                                                  Trustee
Real Prop. Tax)                 Modified     $536.53             18%    $13.62    $3,200.00
WCT/Rental – 15394
Littlefield Detroit, MI (2016
Real Prop. Tax)                 Crammed      $798.73             5%     $15.07    $3,200.00    Trustee
WCT/Rental – 8693 Burt Rd.,
Detroit, MI (2012 Real Prop.
Tax)                            Modified     $1,602.34           18%    $40.69    $17,800.00   Trustee
WCT/Rental – 8693 Burt Rd.,
Detroit, MI (2013 Real Prop.
Tax)                            Modified     $13,094.05          18%    $332.50   $17,800.00   Trustee




               19-42256-mar        Doc 21   Filed 03/11/19       Entered 03/11/19 17:30:40        Page 6 of 17
                                                             6
WCT/Rental – 8693 Burt Rd.,
Detroit, MI (2014 Real Prop.
Tax)                              Modified               $2,005.51                   18%         $50.93       $17,800.00     Trustee
WCT/Rental – 8693 Burt Rd.,
Detroit, MI (2015 Real Prop.
Tax)                              Crammed                $1,098.10                   5%          $20.72       $17,800.00     Trustee
           *** See debtor’s Schedule A/B for more information about values.

                      Class 5.3 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                            11 USC §1325 (a)(9) to be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B).


                                                                                      Interest
                                                                                        rate
                                                             Total Amount of          (Preset                                    Total to be paid
                                       Indicate if                Claim               Value       Monthly           Market          Including         Direct or Via
       Creditor/Collateral              modified               to be Paid             Rate)       Payment           Value            Interest           Trustee
 N/A

                      Class 5.4 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                            11 USC §1325 (a)(9) not to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B).


                                                                                      Interest
                                                                                        rate
                                                             Total Amount of          (Preset                                    Total to be paid
                                       Indicate if                Claim               Value       Monthly           Market          Including         Direct or Via
       Creditor/Collateral              modified               to be Paid             Rate)       Payment           Value            Interest           Trustee
 N/A

                      CLASS 5.5 Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and Provisions for
                                additional information).

           The debtor surrenders debtor’s interest in the following collateral. Any allowed unsecured claim remaining after disposition of the
           collateral will be treated as a Class 9 General Unsecured Creditor.

                             Creditor Name                                                           Description of Collateral
           N/A

                 F.   CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): Debtor
                      assumes the executory contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the
                      Additional Terms, Conditions and Provisions for additional information).

                      Class 6.1 Continuing Lease/Contract Payments:

                                                                                                             Monthly        Lease/Contract              Direct or
                       Creditor                                       Property                              Payment          expiration date           Via Trustee
          Debtor is Lessor                           16571 Tuller, Detroit, MI                            $700.00        8/1/2019                   Direct by Lessee
          Debtor is Lessor                           15394 Littlefield, Detroit, MI                       $850.00        9/30/2019                  Direct by Lessee
          Debtor is Lessor                           8693 Burt Rd., Detroit, MI                           $625.00        10/1/2019                  Direct by Lessee
          Debtor is Lessor                           16682 Tuller, Detroit, MI                            $700.00        1/4/2020                   Direct by Lessee

                      Class 6.2 Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by Trustee):


             19-42256-mar             Doc 21           Filed 03/11/19                Entered 03/11/19 17:30:40                     Page 7 of 17
                                                                                 7
                                                                                                                         Months to
                                                                                              Estimated Average          Cure From
            Creditor                               Property               Arrears Amount       Monthly Payment        Confirmation Date
N/A



           Class 6.3 Debtor rejects the executory contracts and unexpired leases listed in this subparagraph 3. Any
                     unexpired lease or executory contract that is neither expressly assumed in Class 6.1 above or
                     expressly rejected below shall be deemed rejected as of the date of confirmation of debtor’s
                     chapter 13 Plan to the same extent as if that unexpired lease or executory contract was listed
                     below. (See Paragraph K of the Additional Terms, Conditions and Provisions for additional information):

              Creditor                                                            Property
N/A



           G. CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).

           Class 7.1 Domestic Support Obligations: Continuing Payments that come due on and after the date of the
                     Order for Relief:

                             Creditor                               Monthly Payment                     Direct or Via Trustee
                               N/A




           Class 7.2 Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:

                                                                                      Estimated Average Monthly          Direct or Via
                         Creditor                             Arrears Amount                  Payment                      Trustee
N/A



           Class 7.3 All Other Priority Unsecured Claims [11 USC §1322(a)(2)]

                 Creditor                                     Amount                                   Direct or via Trustee
N/A



      H. CLASS EIGHT – SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee):
         (See Paragraph M of the Additional Terms, Conditions and Provisions for additional information):

                                                Interest
           Creditor                 Amount        Rate                           Reason for Special Treatment

 N/A

      I.       CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of the Additional
           Terms, Conditions and Provisions for additional information.

           ; This Plan shall provide a total sum for distribution to creditors holding Class 9 General Unsecured claims in an
             amount that is not less than the Amount Available in Chapter 7 shown on Attachment 1, Liquidation Analysis and
             Statement of Value of Encumbered Property (the “Unsecured Base Amount”). This Plan shall provide either (i)
             the Unsecured Base Amount; or (ii) will continue for the full Plan Length as indicated in Paragraph II.A of this
             Plan, whichever yields the greater payment to Class 9 Unsecured Creditors. See Attachment 2, Chapter 13
             Model Worksheet, Line 8, for additional information concerning funds estimated to be available for payment to


  19-42256-mar              Doc 21           Filed 03/11/19       Entered 03/11/19 17:30:40              Page 8 of 17
                                                              8
             Class 9 Unsecured Creditors.

        □    This Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to 100% of allowed
             claims.

        If neither box is checked or if both boxes are checked, then the Plan shall pay the Unsecured Base Amount.

             □ If the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight and Nine shall
             receive interest on their allowed claims at the rate of ____% per annum as required by 11 USC §1325(a)(4).

IV. Nonstandard Plan Provisions:

        • ANY “NONSTANDARD PROVISION” THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND SPECIFICALLY
                STATED IN THIS SECTION IS VOID.


        A. Change to Section II(B) allows for weekly, bi-weekly, semi-monthly or monthly plan payment options.
        B. Change to Section II(C) adds fourth option of offering 0% tax refunds during the pendency of the plan.
        C. Change to Section III(E) sections 5.1 through 5.4 adds two columns “Total of claim to be paid” and “Market
           Value.”
        D. Change to Section V(A) adds language “unless Otherwise directed by Order of the Court” at the end of the first
           paragraph.
        E. Changes to Section V(D) deletes the language starting with “upon entry of . . .” through “. . .the parties of
           interest.”

        F.   Changes to Section V(F) add the language to Level 2: “To the extent of amount relating to equal monthly
             installments due after confirmation Pursuant to Class 5.1 (E.1), 5.3 (E.3) and 6.1 (F.1) – See V (H).”

        G. Changes to Section V(G) adds language to the end of the section: “Debtor shall not be required to file an
           adversary proceeding to determine the extent of a wholly unsecured lien.”

        H. Changes to Section V(H) adds language after the first sentence “…each disbursement; after confirmation of the
           Plan.”

        I.   Changes to Section V(S) adds language to paragraph (1): “Subject to Section V(H)”; adds language to the end of
             paragraph 1 and 3: “See also Paragraph G of the Additional Terms, Conditions and Provisions for additional
             information concerning payments to be made on these claims.”

        J.   Changes to Section V(U) changes the cure date to 21 days from 10 days.

        K.   Changes to Section V(X) deletes: “will be determined as if the Petition was filed on the date of conversion. The
             date of the Order converting this case to one under Chapter 7 will be treated as the date of the Order For Relief
             and all applicable deadlines shall be determined as if the post-conversion Meeting of Creditors pursuant to 11
             USC §341 was the initial Meeting of Creditors” and adds: “will be determined pursuant to 11 U.S.C.§1307 and 11
             U.S.C.§348, and F.R.Bank.P. 1019.”

        L.   Changes to Section V(Y) adds the language at the end of the section: “unless otherwise ordered by the Court.”

        M. Changes to Section V(DD) adds the language: “This provision will not serve as res judicata or collateral estoppel
           as it relates to the Debtors rights to sever the case after confirmation of the Plan, by motion, notice and hearing to
           the Court.”
        N. Attachment 2 (Worksheet) changes are an additional line for Estimated Pre-Confirmation payments and other.




 19-42256-mar            Doc 21        Filed 03/11/19              Entered 03/11/19 17:30:40                Page 9 of 17
                                                               9
         I, William R. Orlow, Attorney for debtor (or debtor if not represented by an attorney), certify that this Plan contains no
         “Nonstandard Provisions” other than those set out in Section IV above.

/s/ William R. Orlow                                                         /s/ Salischa C. Baker
B.O.C. Law Group, PC                                                         Debtor – SALISHA C. BAKER
William R. Orlow P41634
Attorney for Debtor
24100 Woodward Avenue, Suite B
Street Address
Pleasant Ridge, Michigan 48069
City, State and Zip Code                                                     Joint Debtor
bocecf@boclaw.com
E-Mail Address
248-584-2100
Phone Number                                                                 Date March 11, 2019




           19-42256-mar          Doc 21        Filed 03/11/19          Entered 03/11/19 17:30:40                Page 10 of 17
                                                                      10
                                                                     ATTACHMENT 1

                LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                                                         DEBTOR'S
                                                  FAIR MARKET                                            SHARE OF                       EXEMPT                NON-EXEMPT
        TYPE OF PROPERTY                             VALUE                        LIENS                   EQUITY                        AMOUNT                  AMOUNT
      PERSONAL RESIDENCE                                            N/A                     N/A                           N/A                          N/A            N/A

  REAL ESTATE OTHER THAN
    PERSONAL RESIDENCE                                   $18,600.00              $17,563.44                      $1,036.56                      1,036.56             $0.00
 Rental – 16571 Tuller, Detroit, MI

  REAL ESTATE OTHER THAN
    PERSONAL RESIDENCE                                   $17,000.00               $14660.38                      $2,339.62                    $2,339.62              $0.00
 Rental – 16682 Tuller, Detroit, MI

   REAL ESTATE OTHER THAN
     PERSONAL RESIDENCE                                    $3,200.00               $5,225.17                            $0.00                         $0.00          $0.00
Rental – 15394 Littlefield, Detroit, MI

   REAL ESTATE OTHER THAN
     PERSONAL RESIDENCE                                  $17,800.00              $30,929.03                             $0.00                         $0.00          $0.00
 Rental – 8693 Burt Rd., Detroit, MI

    HHG/PERSONAL EFFECTS                                   $2,175.00                     $0.00                   $2,175.00                    $1,175.00              $0.00

              JEWELRY                                         $500.00                    $0.00                      $500.00                      $500.00             $0.00
    CASH/BANK ACCOUNTS
 Capital One Checking: $1,000.00
                                                           $1,100.00                     $0.00                   $1,100.00                    $1,100.00              $0.00
 Credit Union (Business Savings):
             $100.00
             VEHICLES                                               N/A                     N/A                           N/A                          N/A            N/A
         OTHER (itemize)
   Four Brothers Property &
        Mangement LLC.
  No A/R, no building licenses.                          $unknown                        $0.00                  $unknown                              $0.00          $0.00
 Owns 9596 Cheyenne, Detroit, MI
      48227 MV: $2,000.00
  Note: property is in disrepair.
         OTHER (itemize)                                   $8,697.00                     $0.00                   $8,697.00                    $8,619.14             $77.86
        2018 Tax Refunds
         OTHER (itemize)                                            N/A                     N/A                           N/A                          N/A            N/A


                   Amount available upon liquidation .................................................................................. $                          77.86

                   Less administrative expenses and costs......................................................................... $                                500

                   Less priority claims.......................................................................................................... $                 0.00

                   Amount Available in Chapter 7 ....................................................................................... $                          0.00




19-42256-mar              Doc 21              Filed 03/11/19                      Entered 03/11/19 17:30:40                                     Page 11 of 17
                                                                                11
                                                            ATTACHMENT 2

                                              CHAPTER 13 MODEL WORKSHEET
                                          LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M.

1.         Proposed length of Plan:       60 months

2.         Initial Plan payment:
           $1,589.38 per month x 60 months =                              $95,362.80    (subtotal)

           Step payment #1
           $__________ per month x ________ months =                      $_________    (subtotal)

           Step payment #2
           $__________ per month x ________ months =                      $_________    (subtotal)

3.         Additional payments: $_______ per _______=                     $________     (subtotal)

4.         Lump sum payments                                     =        $_________    (subtotal)

5.         Estimated Pre-Confirmation Payments                   =        $ 3,200.00    (subtotal)

6.         Total to be paid into Plan (total of lines 2 through 4)                                   $98,562.80

7.         Estimated disbursements other than to Class 9 General Unsecured Creditors

      a.   Estimated Trustee Fees                                          $8,135.00

      b.   Estimated Attorney Fees and costs
           through confirmation of Plan                                    $5,500.00

      c.   Estimated Attorney Fees and costs
           post-confirmation through duration of Plan                      $5,000.00

      d.   Estimated fees of other Professionals                           $0.00___

      e.   Total mortgage and other
           continuing secured debt payments                                $0.00___

      f.   Total non-continuing secured
           debt payments (including interest)                              $79,927.80

      g.   Total priority claims                                           $0.00___

      h.   Total arrearage claims                                          $0.00___

      i.   Other__________                                                 $0.00___

8.         Total disbursements other than to Class 9 General Unsecured Creditors
           (Total of lines 6.a through 6.h)                                                          $98,562.80

9.         Funds estimated to be available for Class 9 General Unsecured Creditors
           (Line 5 minus Line 7)                                                                     $0.00___

10.        Estimated dividend to Class 9 General Unsecured Creditors
           in Chapter 7 proceeding (see Liquidation Analysis)                                        $0.00___

Comments:




 19-42256-mar              Doc 21          Filed 03/11/19            Entered 03/11/19 17:30:40              Page 12 of 17
                                                                     12
                                       V. ADDITIONAL STANDARD PROVISIONS

                       THE FOLLOWING STANDARD PROVISIONS ARE APPLICABLE TO ALL
                        PLANS AND PRE-CONFIRMATION MODIFIED PLANS FILED ON OR
                        AFTER DECEMBER 1, 2017, IN THE UNITED STATES BANKRUPTCY
                              COURT FOR THE EASTERN DISTRICT OF MICHIGAN


A.    DEBTOR’S OBLIGATION TO REMIT TAX REFUNDS: Debtor shall not alter any withholding deductions/exemptions
      without Court approval. If the Internal Revenue Service or any State taxing authority remits to the Trustee any sum
      which the debtor is not required to remit pursuant to this Plan, then upon written request of the debtor and concurrence
      of the Trustee, the Trustee shall be authorized to refund those sums to the debtor from funds first available without
      further motion, notice or Order of Court. The Trustee shall not be required to recoup or recover funds disbursed to
      creditors prior to receipt of the debtor’s written request; unless otherwise directed by Order of the Court.
      If debtor is married and debtor’s spouse is not a joint-debtor in this case, debtor’s Tax Refund(s) for any calendar year
      shall be 50% of the aggregate net Tax Refunds received by debtor and debtor’s non-filing spouse, regardless of
      whether debtor and spouse file a joint tax return or file separate tax returns.
B.    ALLOWANCE AND PAYMENT OF PRE-CONFIRMATION ATTORNEY FEES: If Class 2.1 of the Plan indicates that
      Counsel intends to file a Separate Application for compensation for services rendered up through the date of entry of
      the Order Confirming Plan pursuant to 11 USC §327 and §330, the Trustee shall withhold the amount designated in
      Class 2.1 from funds remaining after payment of claims required to be paid prior to attorney fees pending further Order
      of Court.
C.    RETENTION AND COMPENSATION OF OTHER PROFESSIONALS FOR POST-PETITION PRE-CONFIRMATION
      SERVICES: If Class 2.3 indicates that debtor has retained or intends to retain the services of any Professional (as
      that term is defined in 11 USC §327) to perform professional services after the commencement of this case, debtor will
      file a timely Application to Employ Professional Person stating the identity of the person to be retained and the capacity
      or purpose for retention, accompanied by a Certification of Disinterestedness signed by the Professional and obtain
      Court permission to retain the Professional. The Professional may seek compensation in an amount not to exceed
      $400.00 by filing a Proof of Claim designated as an Administrative Expense without further notice, hearing or Order of
      Court. If the Professional seeks compensation in excess of $400.00, the Professional shall file an Application for
      Compensation for services rendered pursuant to 11 USC §327.
D.    POST-CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLICATION: Counsel reserves the right to
      file Applications for compensation for services rendered subsequent to the Confirmation of this Plan.


E.    PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS: Administrative Expense Claims as defined in 11 USC §503,
      other than those claims provided for in Paragraphs B, C and D of these Additional Terms, Conditions and Provisions,
      will be deemed allowed and will be paid only upon entry of a specific Order of this Court determining the allowance and
      amount of that claim.
F.    ORDER OF PAYMENT OF CLAIMS: All claims for which this Plan proposes payment through the Trustee shall be
      paid in the following order to the extent that funds are available:
                Level 1:   Class 1
                Level 2: Class 5.1, 5.3 and 6.1 To the extent of amount relating to equal monthly installments due after
                         confirmation Pursuant to Class 5.1 (E.1), 5.3 (E.3) and 6.1 (F.1) – See V (H).
                Level 3:   Class 2.1 and 2.3
                Level 4:   Class 2.2 and 2.4
                Level 5:   Classes 4.1 and 4.3
                Level 6:   Classes 4.2, 4.4, 5.2, 5.4 and 6.2
                Level 7:   Class 7
                Level 8:   Classes 3.1, 3.2, 5.5, 6.3, 8 and 9.
      Each level shall be paid as provided in this Plan before any disbursements are made to any subordinate class. If there
      are not sufficient funds to pay all claims within a level, then the claims in that level shall be paid pro rata.
G.    SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS
      UNSECURED: Claims for which the creditor holds a lien that is listed as “Stripped” in Class 3.1 or “Avoided” in Class
      3.2 are avoided and will be paid as a General Unsecured Creditor as provided in Class 9 of the Plan. Upon completion
      of the Plan, the creditor will record a Satisfaction of the Lien in the applicable Public Records to discharge and release


 19-42256-mar         Doc 21        Filed 03/11/19           Entered 03/11/19 17:30:40                   Page 13 of 17
                                                            13
      the lien. If the creditor fails to do so, the debtor may file a motion for an order declaring that the lien has been satisfied
      by completion of the confirmed Plan, which the debtor may then have certified and recorded in the applicable Public
      Records. Debtor shall not be required to file an adversary proceeding to determine the extent of a wholly unsecured
      lien.
H.    CLASS 5.1, CLASS 5.3 AND CLASS 6.1 CREDITORS SPECIFIED TO RECEIVE EQUAL MONTHLY PAYMENTS:
      Creditors identified in Class 5.1, Class 5.3, and Class 6.1 will receive Equal Monthly Payments to the extent funds are
      available at the date of each disbursement; after confirmation of the Plan. If more than one creditor is scheduled in
      Class 5.1, Class 5.3, and Class 6.1 and the funds available in any disbursement are insufficient to pay the full Equal
      Monthly Payments to all of the listed creditors, payments shall be made on a pro rata basis determined by the ratio of
      the Equal Monthly Payment specified to each creditor to the total amount of Equal Monthly Payments to all creditors
      scheduled in Class 5.1, Class 5.3, and Class 6.1. The amount of the Equal Monthly Payment to any creditor shall be
      the amount stated in Class 5.1, Class 5.3, and Class 6.1 as may be applicable and the amount of the Equal Monthly
      Payment specified in the Plan will supersede any monthly payment amount specified in a Proof of Claim at variance
      with the Equal Monthly Payment amount set forth in the Plan unless otherwise Ordered by the Court.
      The monthly post-confirmation disbursement to any creditor designated in Class 5.1, Class 5.3, and Class 6.1 will not
      exceed the Equal Monthly Payment amount for that creditor for the month in which disbursement is being made plus
      any previously unpaid Equal Monthly Payments accruing before the date of disbursement.
I.    APPLICATION OF DISBURSEMENTS BY CREDITORS: Creditors shall apply all disbursements under the Plan only
      in the manner consistent with the terms of the Plan and to the account(s) or obligation(s) as designated on the voucher
      or check provided to the Creditor with each disbursement.
J.    COMPLETION OF PLAN: For purposes of 11 USC §1328, the debtor shall be deemed to have completed all
      payments under the Plan:
           1.   Upon the expiration of the Plan Length as defined in Paragraph II.A of the Plan commencing on the date of
                entry of the Order Confirming Plan; and
           2.   Debtor has remitted all Plan payments (as defined in Paragraph II.A and II.B of the Plan) coming due after
                the date of entry of the Order Confirming Plan; and
           3.   Debtor has remitted all Federal Income Tax Refunds as required by Paragraph II.C of the Plan and
                Paragraph A of these Additional Terms, Conditions and Provisions; and
           4.   Debtor has remitted a sum sufficient to pay all allowed claims as amended and/or supplemented as provided
                in the Plan.
K.    EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES:
           1.   Any executory contract or unexpired lease not expressly assumed in Class 6.1 or in the Order Confirming
                Plan shall be deemed rejected effective as of the Effective Date of this Plan.
           2.   Upon rejection of any Executory Contract or Unexpired Lease, the property and debtor’s interest in the
                rejected executory contract or unexpired lease will no longer be property of the estate and the stay under 11
                USC §362(a) and the co-debtor stay under 11 USC §1301 shall automatically terminate as to such property.
                Any claims arising from the rejection of an executory contract or unexpired lease shall be treated as a
                general unsecured claim in Class Nine, subject to further Order of Court.
           3.   For all assumed executory contracts and unexpired leases, confirmation of this Plan shall constitute a finding
                that this Plan complies with all requirements for assumption of the executory contracts and unexpired leases
                being assumed, including all requirements set forth in 11 USC §365(b).
           4.   Upon the termination of the Lease (whether as a result of the expiration of the contractual lease term,
                repossession of the property which is the subject of the Lease, or otherwise), the Lessor shall have the right
                to file a Supplemental Claim for any damages or charges permitted under or pursuant to the Lease.
           5.   If Class 6.1 provides for the Continuing Lease/Contract Payments to be made by the Trustee, the
                Supplemental Claim as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.
           6.   If Class 6.1 provides for the Continuing Lease Payments to be made directly by the debtor to the Lessor, the
                Supplemental Claim as filed and allowed shall be paid directly by the debtor to the creditor over the
                remaining term of the Plan. If there is a balance outstanding on the supplemental claim as of the completion
                of debtor’s confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry of a discharge in
                this case; instead, this balance shall be deemed non-dischargeable and debtor shall be responsible for
                payment of the remaining balance of the Supplemental Claim following the entry of a Discharge.
L.    SECURED CLAIMS – POST-PETITION FEES, COSTS AND CHARGES:


 19-42256-mar         Doc 21         Filed 03/11/19            Entered 03/11/19 17:30:40                    Page 14 of 17
                                                              14
           1.   Any Supplement to Claim that is filed with the Court as to which there is no objection filed or as to which any
                objection has been overruled, shall be deemed allowed.
           2.   If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid by the Trustee, the
                Supplement to Claim as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.
           3.   If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid directly by the
                debtor to the creditor, the Supplement to Claim as filed and allowed shall be paid directly by the debtor to the
                creditor before completion of the Plan. If there is a balance outstanding on the Supplement to Claim as of the
                completion of debtor’s confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry of a
                discharge in this case; instead, any unpaid balance shall be non-dischargeable.
M.    SEPARATELY CLASSIFIED UNSECURED CLAIMS: Claims classified as “Separately Classified Unsecured Claims”
      are unsecured claims that qualify for discriminatory and preferred treatment pursuant to 11 USC §1322(b)(1). The
      basis for separate classification is specified in Paragraph III.H of the Plan. Each Separately Classified Unsecured
      Claims shall receive payments that total 100% of the allowed amount of the claim plus interest if specified in Class
      Eight of the Plan. See also Paragraph F of the Additional Terms, Conditions and Provisions for additional information
      concerning the timing of payments to be made on these claims.
N.    GENERAL UNSECURED CREDITORS: Unless Class 9 of the Plan provides a dividend to holders of General
      Unsecured Claims equal to 100% of allowed claims, the Plan shall produce a total sum for distribution to General
      Unsecured Creditors (the “Unsecured Base Amount”). The Unsecured Base Amount shall be not less than the
      aggregate amount which creditors in this class would have received had the estate of the debtor been liquidated under
      Chapter 7 of Title 11, United States Code. See 11 USC §1325(a)(4). Each holder of a duly filed and allowed General
      Unsecured Claim shall receive the holder’s pro rata share of the Unsecured Base Amount, based on the creditor’s
      claim as a fraction of the total General Unsecured Claims duly filed and allowed. The pro rata dividend for each holder
      of an allowed unsecured claim will be calculated by the Trustee upon review of allowed claims.
      This Plan shall provide either the total Unsecured Base Amount or shall continue for the Plan Length as stated in
      Paragraph II.A of the Plan, whichever will offer the greater dividend to general unsecured creditors.
O.    VESTING, POSSESSION OF ESTATE PROPERTY AND LIEN RETENTION: Upon the Effective Date of the Plan, all
      property of the estate shall vest in the debtor and shall cease to be property of the estate. The debtor shall remain in
      possession of all property during the pendency of this case unless specifically provided herein, and shall not seek to
      sell, transfer or otherwise dispose of such property (except in the ordinary course of debtor’s business) without prior
      Court approval.
P.    SURRENDER OF COLLATERAL: Those claims that are treated pursuant to 11 USC §1325(a)(5)(C) (surrender of
      collateral) are so designated in Class 5.5 of the Plan. Upon confirmation, the Automatic Stay and co-debtor Stay is
      lifted as to the collateral and any creditor holding a lien on the collateral and the collateral shall no longer constitute
      property of the estate. No disbursements shall be made by the Trustee to any creditor whose claim is secured by the
      collateral being surrendered unless the holder of such claim files a Proof of Claim (or Amended Proof of Claim) after
      the Effective Date of the Plan setting forth the amount of any deficiency remaining after disposition of the collateral.
      Any allowed deficiency claim shall be paid as a general unsecured claim in Class 9 of the Plan. See Federal Rule of
      Bankruptcy Procedure 3002.1.
Q.    PROHIBITION AGAINST INCURRING POST-PETITION DEBT: While this case is pending, the debtor shall not incur
      a debt in excess of $2,000.00 without first obtaining approval of either this Court or of the Chapter 13 Trustee. If the
      Chapter 13 Trustee stipulates to entry of an Order allowing debtor to incur post-petition debt, debtor shall be permitted
      to file the Stipulation signed by the Trustee and to submit an Order to the Court on an ex parte basis without notice to
      creditors or other parties in interest.
R.    UNSCHEDULED CLAIMS: If an unscheduled proof of claim is filed, the Trustee is authorized to exercise sole
      discretion to classify the claim into one of the existing classes under this Plan and to schedule the claim for payment
      within that class, without prejudice to debtor’s right to object to the allowance of the claim and/or to modify the Plan to
      provide a different treatment.
S.    PROOFS OF CLAIM FILED AT VARIANCE WITH THE PLAN: In the event that a Proof of Claim is filed and allowed
      that is at variance with the provisions of this Plan, the following method is to be employed to resolve the conflict:
      1.        Subject to Section V(H), Regarding claims for which the Plan does not propose a "cramdown" or
                modification, the Proof of Claim shall supersede the Plan as to the claim amount, percentage rate of interest,
                monthly payments, valuation of collateral and classification of the claim. See also Paragraph G of the
                Additional Terms, Conditions and Provisions for additional information concerning payments to be made on
                these claims.
      2.        As to claims for which the Plan proposes a "cramdown" or modification, the Proof of Claim governs only as to


 19-42256-mar         Doc 21        Filed 03/11/19            Entered 03/11/19 17:30:40                   Page 15 of 17
                                                             15
                the claim amount. The Plan governs valuation, interest rate and any other contractual term.
      3.        If a Proof of Claim is filed that is at variance with this Plan or related schedules, the Trustee shall
                automatically treat that claim as the holder indicated, unless provided otherwise in the confirmed Plan; these
                Additional Terms, Conditions and Provisions; or by Order of Court. See also Paragraph G of the Additional
                Terms, Conditions and Provisions for additional information concerning payments to be made on these
                claims.
      4.        As to claims specified in Class 3.1 or Class 3.2 (Secured Claims to be Stripped or Avoided), the Proof of
                Claim shall control only as to the allowed amount of the claim. See also Paragraph G of the Additional
                Terms, Conditions and Provisions for additional information concerning payments to be made on these
                claims.
T.    TAX RETURNS AND TAX SET-OFFS: All Tax Returns which have become due prior to the filing of the Plan have
      been filed. The Internal Revenue Service and the United States Department of Treasury are prohibited from setting
      off against post-petition Tax Refunds for payment of pre-petition tax obligations.
U.    DEBTOR DUTY TO MAINTAIN INSURANCE – REMEDY FOR FAILURE TO MAINTAIN INSURANCE: Debtor shall
      maintain all insurance required by law and contract upon property of the estate and the debtor's property. After
      confirmation of this Plan, if the debtor fails to maintain insurance as required by law or contract, any party in interest
      may submit a notice of default, served on debtor, debtor’s counsel and the Chapter 13 Trustee, permitting 21 days
      from service of the notice in which to cure the default. If the default is not cured within the time permitted, the party in
      interest may submit an Order Granting Relief from the Automatic Stay as to the collateral to the Court along with an
      affidavit attesting to the debtor’s failure to cure, and the Stay may thereafter be lifted without further motion, notice or
      hearing.
V.    SECURED CREDITORS, LESSORS AND PARTIES TO EXECUTORY CONTRACTS UPON ENTRY OF ORDER
      LIFTING AUTOMATIC STAY: Any secured creditor and any party to an assumed executory contract or unexpired
      lease as to whom the Automatic Stay is lifted shall not receive any further disbursements until a Proof of Claim for the
      balance remaining after liquidation of the collateral is filed.
W.    PROVIDING FUTURE TAX RETURNS TO TRUSTEE: Debtor shall timely file each Federal Income Tax Return
      required to be filed under applicable law during the pendency of this case, and shall provide to the Trustee a copy of
      each Return at the same time the Return is filed with the taxing authority.
X.    DEADLINES IN EVENT OF CONVERSION: In the event of conversion of this case to a case under Chapter 7 of the
      United States Bankruptcy Code, the rights of the Chapter 7 Trustee and all creditors (including but not limited to the
      right to object to exemptions and the right to object to discharge pursuant to 11 USC §727 and/or dischargeability
      pursuant to 11 USC §523) will be determined pursuant to 11 U.S.C.§1307 and 11 U.S.C.§348, and F.R.Bank.P. 1019.
Y.    OBJECTIONS TO PROOFS OF CLAIM: Any party in interest shall have the right to object to Proofs of Claim.
      Confirmation of this Plan shall not constitute a waiver of any objection and shall not constitute or have any res judicata
      or collateral estoppel effect on or against any objection to Proof of Claim. If any objection to Proof of Claim is filed and
      sustained, in whole or in part, after the Trustee has begun making disbursements under this Plan as confirmed,
      Trustee shall have no obligation or duty to recoup any payments or disbursements made to the creditor whose Proof of
      Claim was the subject of the objection; unless otherwise ordered by the Court.
Z.    CREDITOR’S AUTHORIZATION TO CONTACT DEBTOR: Notwithstanding the provisions of the Automatic Stay and
      co-debtor Stay, creditors holding claims in Classes 4 and 5 for which the debtor proposes to retain the collateral and
      parties to any assumed unexpired lease or executory contract in Class 6 may contact debtor for purposes of sending
      periodic statements and annual or periodic summaries of accounts including but not limited to account reconciliations
      pursuant to the Real Estate Settlement Procedures Act.
AA.   IDENTITY OF DISBURSING AGENT: All claims in all classes of creditors shall be paid by the Trustee as Disbursing
      Agent except those claims which are specified to be paid directly by either the debtor or a third party, in which event
      the debtor or third party making those payments shall be the Disbursing Agent for those claims.
BB.   SPECIAL PROVISIONS APPLICABLE TO GOVERNMENTAL UNITS RESPONSIBLE FOR ENFORCING
      DOMESTIC SUPPORT OBLIGATIONS: Notwithstanding the provisions of 11 USC §362 and §1327, the Automatic
      Stay is modified to permit any governmental unit or agency responsible for enforcing a domestic support obligation to
      send notices, to take other actions to the extent not inconsistent with the terms of the Plan, and to collect domestic
      support obligations from property that is not property of the estate.
CC.   PRE- AND POST-PETITION LITIGATION AND CAUSES OF ACTION: Debtor and the Chapter 13 Trustee shall have
      concurrent standing to prosecute all Pre- and Post-Petition causes of action, including but not limited to actions arising
      under Title 11, United States Code. Any compromise or settlement of any litigation or cause of action shall be subject
      to the provisions of Federal Rule of Bankruptcy Procedure 9019. Any proceeds or damages recovered by or on behalf


 19-42256-mar         Doc 21         Filed 03/11/19           Entered 03/11/19 17:30:40                    Page 16 of 17
                                                             16
      of the debtor shall be retained pending Order of the Bankruptcy Court.
DD.   SUBSTANTIVE CONSOLIDATION OF JOINTLY FILED CASES: If this case has been filed jointly by a husband and
      wife pursuant to 11 USC §302, entry of an Order Confirming Plan shall also constitute an Order for Substantive
      Consolidation of the debtors. This provision will not serve as res judicata or collateral estoppel as it relates to the
      Debtors rights to sever the case after confirmation of the Plan, by motion, notice and hearing to the Court.
EE.   NON-APPLICABILITY OF FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1: The requirements and
      provisions of Federal Rule of Bankruptcy Procedure 3002.1 shall not apply to any property that the Plan as confirmed
      surrenders to the Creditor as provided in 11 USC §1325(a)(5)(C); or to any property as to which the Automatic Stay is
      lifted for purposes of allowing the secured creditor to exercise rights and remedies pursuant to applicable State Law,
      regardless of whether the Order Lifting Automatic Stay is entered before or after entry of an Order Confirming the Plan.
FF.   TIME TO CURE PARAMOUNT: For any class of claims where the Months to Cure From Confirmation Date may be
      specified, if the Plan does not specify the number of months to cure, the Months to Cure From Confirmation Date shall
      be the Plan Length specified in Paragraph II.A of the Plan. For any class of claims or creditors for which the Plan
      specifies an Estimated Average Monthly Payment that is inconsistent with or contradicts the Months to Cure From
      Confirmation Date, the Months to Cure From Confirmation Date controls. The Chapter 13 Trustee is authorized to
      make any changes to the amount of disbursements to the creditor to implement this provision.
GG.   SECURED CLAIMS EXCLUDED FROM 11 USC § 506 BY THE “HANGING PARAGRAPH” AT THE END OF 11
      USC §1325 (a)(9): Claims treated in Class 5.3 or Class 5.4 are claims that were either (1) incurred within 910 days
      before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
      use of the debtor, or (2) incurred within 1 year of the petition date and secured by a purchase money security interest
      in any other thing of value.




 19-42256-mar        Doc 21         Filed 03/11/19          Entered 03/11/19 17:30:40                   Page 17 of 17
                                                           17
